United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3763
                                   ___________

Betty Deemer,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Sharon Durell, Sued Individually;      *
Decatur County Recorder, agent         *        [UNPUBLISHED]
Sharon Durell,                         *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: June 15, 2000
                                 Filed: August 9, 2000
                                  ___________

Before BOWMAN, FLOYD R. GIBSON,1 and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                         ___________

PER CURIAM.

     Betty Deemer appeals from the decision of the District Court2 granting summary
judgment to Sharon Durell and the Decatur County, Iowa, recorder's office on Deemer's

      1
       Complications from an automobile accident have prevented Judge Gibson from
reviewing this opinion prior to its being filed.
      2
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
claim that her First Amendment rights were violated when then county recorder Durell
discharged Deemer as assistant county recorder. We have reviewed the order of the
District Court and conclude that no error of law appears. Accordingly, the judgment
of the District Court is affirmed for the reasons discussed in that court's order. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-